PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/896,892
Filing Date: 9 Jun 2020
Appellant(s): Holton, Donald



Christopher P. O’Hagan Reg. No. 46,966
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 12, 2021.


(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 15, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
For consistency purpose (prior Office Actions refereed the reference as IIDA), the IIDA reference will be referred as IIDA which the appellant refers as “Iida”.
The appellant argues as below [Appeal Brief: page 8, 3rd paragraph]:
There is no obvious connection between the display methods disclosed in Iida and the deletion method disclosed in Corel. Iida has nothing to do with deletion of files or file management. In fact, the words “deletion,” “delete,” and “file” appear nowhere in Iida. The Office Action does not explain why someone of skill in the art would be motivated to apply Iida’s method of notification display to the file deletion method of Corel. The Office Action merely includes a conclusory statement of obviousness without a detailed explanation. Appellant respectfully asserts that the proposed combination of Corel and Iida is a product of hindsight reconstruction on the part of the Examiner, especially considering the lack of any obvious connection between the subject matter of the references. Simply being related to computing devices does not in and of itself place them in the same field.
The argument is not persuasive. The IIDA reference is in the same field of endeavor as the claimed invention. Both teach improved computer system [Specification of claimed invention: 0001. IIDA: 0001, 0002]. Both teach displaying 
The appellant further argues as below [Appeal Brief: page 8, 4th paragraph -page 9, 1st paragraph]:
Additionally, Iida does not teach or suggest a visual indicator that has a specific transparency of 20% three days before a deletion time, a specific transparency of 40% two days before the deletion time, and a specific transparency of 60% one day before the deletion time. The claims recite very specific, quantitative values for the transparency levels, which are not taught by the references cited. The Examiner also acknowledges that the references cited do not teach the specific values listed (Office Action p.3). The Examiner suggests that Iida discloses that the visual indicator becomes more transparent as the elapsed time gets closer and asserts that one of ordinary skill in the art would be motivated to modify Iida to arrive at the specific quantitative transparency parameters recited in the independent claims with an expectation of reasonable success. However, Iida at [0613] teaches away from the claimed invention by counting up from a past event rather than counting down to a future event, specifically stating, “Furthermore, along the elapse of time from a notification, the transparency gradually increases, and thus the icon changes into a transparent state.” Iida Figure 66 shows the display effect transparency increasing from 0% to 80% as the elapsed time increases from 0 minutes to greater than 240 minutes. It is not merely specific transparency parameters but how time triggers them that is different. Iida’s whole approach is that of moving away from a reference point, whether in space or in time. There is no motivation, absent hindsight reconstruction, to reverse Iida’s method to increase transparency while moving toward the spatial or temporal reference point given the context of Iida’s overall disclosure, especially since Iida has nothing to do with file management. Therefore, the proposed combination of Corel and Iida fails to produce all the limitations recited in claims 1, 9, and 17. 
The argument is not persuasive. The claimed limitation is about the change of visual indicator over time through the changes of transparency of an icon. The visual indicator disclosed in the claimed invention indicates an increase in time after the past event of marking a file for automatic deletion. Similarly IIDA discloses changing the transparency of the icon 7802 after the past event of received elapsed time message of 7804 [figure 62].
In addition, Figure 4 of the instant application discloses below:

    PNG
    media_image2.png
    524
    521
    media_image2.png
    Greyscale

Figure 66 of IIDA discloses below:

    PNG
    media_image3.png
    456
    705
    media_image3.png
    Greyscale

 The specific values may be different but IIDA discloses the analogous teachings in paragraph 0613 and in figure 66 as reproduced above. Having those teachings one of ordinary skill would be motivated to modify the IIDA with an expectation of reasonable success to obtain the visual indicator having a transparency of 20% three days before the deletion time, a transparency of 40% two days before the deletion time, and a transparency of 60% one day before the deletion time.


For the above reasons, it is believed that the rejections should be sustained.




Respectfully submitted,
/Anita D. Chaudhuri/
Examiner Art Unit 2173



Conferees:
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173   
                                                                                                                                                                                                     /STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.